                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

MANI KESHTGARPOUR,

       Plaintiff,                                  Case No. 17-cv-12917
                                                   Hon. Matthew F. Leitman
v.

HENRY FORD HEALTH SYSTEM, et al.,

     Defendants.
__________________________________________________________________/

           ORDER DENYING (1) PLAINTIFF’S MOTION FOR
     RECONSIDERATION (ECF #24) AND (2) PLAINTIFF’S MOTION TO
                  AMEND/CORRECT (ECF #25)

       In this action, Plaintiff Mani Keshtgarpour, M.D., sought an order compelling

Defendant Henry Ford Health System to issue him what Keshtgarpour called a

“Certificate of Completion” related to a medical residency program that

Keshtgarpour began in 2004. (See Compl., ECF #1 at Pg. ID 6.) Keshtgarpour also

sought “Two Hundred Million U.S. Dollars” in money damages. (Id.) Henry Ford

filed a motion to dismiss this action (see ECF ## 8, 10), the assigned Magistrate

Judge issued a report and recommendation suggesting that the Court grant that

motion (the “R&R”) (see ECF #17), and, on September 11, 2018, the Court granted

Henry Ford’s motion over Keshtgarpour’s objections to the R&R. (See ECF #22.)

       On September 19, 2019, Keshtgarpour filed two documents with the Court.

(See ECF ## 24, 25.) Both appear to ask the Court to reconsider its September 11,

                                         1
2018, ruling granting Henry Ford’s motion and dismissing Keshtgarpour’s

Complaint. (See id.) Accordingly, the Court will construe both filings as motions to

reconsider the Court’s September 11, 2018, order.

      Motions for reconsideration are governed by Local Rule 7.1(h). That rule

provides:

            Generally, and without restricting the Court's discretion,
            the Court will not grant motions for rehearing or
            reconsideration that merely present the same issues ruled
            upon by the Court, either expressly or by reasonable
            implication. The movant must not only demonstrate a
            palpable defect by which the Court and the parties and
            other persons entitled to be heard on the motion have been
            misled but also show that correcting the defect will result
            in a different disposition of the case.

E.D. Mich. Local Rule 7.1(h)(3).

      The Court has reviewed Keshtgarpour’s motions and concludes that he has

not met this standard. Keshtgarpour has failed to persuade the Court that its

September 11, 2018, order contains palpable defects, and Keshtgarpour has not

shown that correction of any of the alleged defects would result in a different

disposition of Henry Ford’s motion to dismiss.       Accordingly, Keshtgarpour’s

motions (ECF ## 24, 25) are DENIED.

      IT IS SO ORDERED.

                                      s/Matthew F. Leitman
                                      MATTHEW F. LEITMAN
Dated: October 5, 2018                UNITED STATES DISTRICT JUDGE

                                         2
       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on October 5, 2018, by electronic means and/or
ordinary mail.

                                     s/Holly A. Monda
                                     Case Manager
                                     (810) 341-9764




                                       3
